DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As set forth in the previous Office action, the smaller diameter center retaining ring of claim 14 would necessitate a smaller container.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio (USPN 8,651,792) in view of Casper (USPN 4,248,397) as previously applied in view of Miller (USPN 7,281,999) as previously applied.
Regarding claim 1, Figure 1 of Cappuccio shows a game board 16 with a target surface side and plurality of retaining rings 56.  Containers 64 are considered to be retainable by retaining components 56.  Although Cappuccio shows a rectangular game board, it would have been an obvious matter of design choice to make the Cappuccio game board circular, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.  Regarding the friction element limitation, Figure 1 of Casper discloses the use of a friction element P attached to part a retaining ring 28 in order to increase frictional forces to keep container C from unwanted movement within retaining ring 28.  See Casper, column 3, lines 23-43; column 4, lines 9-15.  To provide the Cappuccio retaining rings with an additional friction element would have been obvious to one of ordinary skill in the art in view of the teaches of Casper, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the pad P used in Casper would allow the containers of Cappuccio to be more securely retained within the retaining rings.  Regarding the location of the friction element, it would have been an obvious matter of design choice to position the friction element at a location opposite the target surface side, since such a modification would have involved a mere shifting of the location of parts.  A shift in the location of parts is generally recognized as being within the level of ordinary skill in the art.  See In re Japikse, 86 USPQ 70.
Neither Cappuccio nor Casper discloses the added limitation wherein the plurality of container retaining components fold flat completely against target side surface when not retaining one of the plurality of containers.  However, the Cappuccio retaining rings are removable from the backboard for storage purposes.  Further, Miller teaches that a horizontal game ring can be configured to move from a downward facing flat storage orientation to an upwardly-directed perpendicular engage orientation.  See Miller, Figure 5; column 2, lines 18-32.  The substitution of one known element (a removable ring as shown by Cappuccio) for another (a foldable ring as shown by Miller) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the foldable ring of Miller would have yielded predictable results, namely a convenient way to store the ring without removing it from the backboard.  Even further, given the relative sizes of the rings and the backboard shown in the Figure 1 embodiment of Cappuccio, the substitution of foldable rings is considered to allow the foldable rings to fold completely against the backboard when not retaining containers. 
Regarding claims 6 and 7, Figure 1 of Cappuccio appears to show identically-sized cups 64.
Regarding claim 8, Cappuccio discloses that the cups are large enough to accept a ping-pong ball.  See Cappuccio, column 6, lines 1-8.
Regarding claim 9, Figure 1 of Cappuccio further shows the recited support component 14 attached to the back of the game board.
Regarding claim 11, Cappuccio discloses an embodiment wherein the game board could be mounted on a wall wherein such an embodiment is considered to inherently include a wall mount component.  See Cappuccio, column 5, lines 33-34.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio, Casper and Miller as applied above in view of Gallagher (USPAPN 2016/0045799) as previously applied.
Regarding claims 2 and 3, Figures 1, 6, 11, 16 and 18 of Gallagher show that it is old and well-known in the target art to assign different point values to different areas of the target surface, including into eight pie-shaped sections.  See Gallagher, Figure 18.  One of ordinary skill in the art could have substituted the pie-shaped target arrangement of Gallagher for the container arrangement of Cappuccio.  It would have been an obvious matter of design choice to make this substitution since applicant has not disclosed that having this specific arrangement solves any stated problem or is for any particular purpose and it appears that the Cappuccio target would perform equally well with any known target arrangement.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio, Casper and Miller as applied above in view of Dunn (USPN 2,818,254) as previously applied.
Although Cappuccio shows only support pole, Figures 1-2 of Dunn disclose a target surface 11 having a back side arrangement segment 6 and a pair of movable attached legs 8 to support the target surface.  The substitution of one known element (a pair of legs as shown in Dunn) for another (a support pole as shown by Cappuccio) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the target surface support shown by Dunn would have yielded predictable results, namely a more stable base in which to support the target surface.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccio, Casper and Miller as applied above in view of Dodge (USPN 607,020) as previously applied.
Regarding claim 14-18, Cappuccio, Casper or Miller do not show different sized targets and rings.  However, Dodge teaches that it is old and well-known in the target art to make the targets of different sizes.  See Dodge, Figures 1-4; page 1, lines 50-64.  It would have been obvious to one having ordinary skill in the art to make one the Cappuccio targets of different size, since it has generally been recognized that changing the size of a component involves only routine skill in the art.  See In re Rose, 105 USPQ 237.  Further, providing a smaller central Cappuccio target (and correspond retaining ring) would have been obvious to one of ordinary skill in the art, in view of Dodge, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that a smaller target used in Dodge would allow Cappuccio to change the difficulty of the game or assign different point values to differently-sized targets.
Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 18 under 35 USC §112(d), applicant clearly indicates that the “Examiner is correct in that the smaller diameter center retaining ring of Claim 14 would necessitate a smaller container” (Remarks, page 6).  As such, because claim 14 requires a smaller center container to fit into the smaller diameter center retaining ring, the claim 18 limitation of a “center container [that] is smaller than each of the plurality of containers” is redundant and therefore claim 18 fails to further limit the subject matter of claim 14 upon which claim 18 depends.
Regarding Miller, applicant argues that “the basketball hoop of Miller does not and cannot fold completely against the target surface side of the board” (Remarks, page 10, emphasis included).  This argument does not appear to be directed to the aspects on which reliance is made.  Cappuccio discloses one example of storing a retaining ring.  Miller is relied upon because he teaches another well-known manner of storing a retaining ring by disclosing the desirability of folding down a target ring in a flat out-of-way storage condition.  See Miller, column 2, lines 18-32.  The fact that the Miller hoop does not fold completely against the board is solely due to the position of the ring with respect to the board.  As set forth above, given the relative sizes of the rings and the backboard shown in the Figure 1 embodiment of Cappuccio, a substituted foldable ring would be considered to fold flat completely against the target side surface.  Applicant has done no more than to select a plurality of individual features from the prior art and incorporate them into a unitary feature without materially altering the structure or function of each individual feature and without producing any new or unexpected result.  To select features from the prior art to effect results expected from these features is within the purview of 35 USC 103.
Applicant also argues that “there is nothing in Dodge that relates to retaining components as the holes of Dodge are simply holes in a board” and that “Dodge does not teach or suggest that providing a smaller central Cappuccio target” (Remarks, page 11).  The test for obviousness is not whether the features may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In the instant invention, Dodge not only recognizes that multiple targets within a game can be the same size, these targets can also be of different sizes.  See Dodge, page 1, lines 13-20.  Therefore, given a Cappuccio game wherein targets are disclosed to be of the same size and the Dodge disclosure that is considered to teach the concept that target openings can be made of different sizes and that central targets can also be made smaller than other targets, one of ordinary skill in the art would be able to recognize that the Dodge teaching could be extended to Cappuccio to provide target openings of different sizes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711